     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 1 of 18




 1   ANDREW R. MUEHLBAUER, ESQ.
 2   Nevada Bar No. 10161
     SEAN P. CONNELL, ESQ.
 3   Nevada Bar No. 7311
     MUEHLBAUER LAW OFFICE, LTD.
 4   7915 West Sahara Avenue, Suite 104
 5   Las Vegas, Nevada 89117
     Telephone: 702.330.4505
 6   Facsimile: 702.825.0141
     Email: andrew@mlolegal.com
 7          sean@mlolegal.com
 8
     Attorneys for Lorna Chase
 9
     [additional counsel on signature page]
10
11                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
12
13    LORNA CHASE, Individually and On Behalf              Case No. 2:20-cv-00585
14    of All Others Similarly Situated,

15                                            Plaintiff,   CLASS ACTION COMPLAINT
16                          v.
17                                                         JURY TRIAL DEMANDED
      PAYSIGN, INC., MARK NEWCOMER, and
18    MARK ATTINGER,
19
                                       Defendants.
20
21
22
23
24
25
26
27
28
29
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 2 of 18



            Plaintiff Lorna Chase (“Plaintiff”), individu15 ally and on behalf of all other persons
 1
 2   similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

 3   Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s
 4   own acts, and information and belief as to all other matters, based upon, inter alia, the
 5
     investigation conducted by and through Plaintiff’s attorneys, which included, among other things,
 6
     a review of the Defendants’ public documents, conference calls and announcements made by
 7
 8   Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire

 9   and press releases published by and regarding Paysign, Inc. (“Paysign” or the “Company”),
10   analysts’ reports and advisories about the Company, and information readily obtainable on the
11
     Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set
12
     forth herein after a reasonable opportunity for discovery.
13
14                                     NATURE OF THE ACTION

15          1.      This is a federal securities class action on behalf of a class consisting of all persons

16   other than Defendants who purchased or otherwise acquired Paysign securities between March
17
     12, 2019, and March 15, 2020, both dates inclusive (the “Class Period”), seeking to recover
18
     damages caused by Defendants’ violations of the federal securities laws and to pursue remedies
19
     under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
20
21   Rule 10b-5 promulgated thereunder, against the Company and certain of its top officials.

22          2.      Paysign provides prepaid card programs and processing services under the
23
     PaySign brand to corporations, government agencies, universities, and other organizations. The
24
     Company changed its name from 3PEA International Inc. to Paysign, Inc. on April 23, 2019.
25
            3.      Throughout the Class Period, Defendants made materially false and misleading
26
27   statements regarding the Company’s business, operational and compliance policies. Specifically,

28
29
                                                       1
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 3 of 18



     Defendants made false and/or misleading statements and/or failed to disclose that: (i) Paysign’s
 1
 2   internal control over financial reporting was not effective; (ii) Paysign’s information technology

 3   (“IT”) general controls were not effective; and (iii) as a result, the Company’s public statements
 4   were materially false and misleading at all relevant times.
 5
            4.      On March 16, 2020, during pre-market hours, Paysign announced that it would be
 6
     unable to file its annual financial report with the SEC in a timely fashion because of an ongoing
 7
 8   audit, advising investors that “management identified material weaknesses related to (i)

 9   assessment of internal controls over financial reporting and (ii) [IT] general controls.”
10          5.      On this news, Paysign’s stock price fell $0.93 per share, or 16.85%, to close at
11
     $4.59 per share on March 16, 2020.
12
            6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous
13
     decline in the market value of the Company’s securities, Plaintiff and other Class members have
14
15   suffered significant losses and damages.

16                                    JURISDICTION AND VENUE
17
            7.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of
18
     the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by
19
     the SEC (17 C.F.R. § 240.10b-5).
20
21          8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

22   U.S.C. § 1331 and Section 27 of the Exchange Act.
23
            9.      Venue is proper in this Judicial District pursuant to Section 27 of the Exchange
24
     Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Paysign is headquartered in this Judicial District,
25
     Defendants conduct business in this Judicial District, and a significant portion of Defendants’
26
27   actions took place within this Judicial District.

28
29
                                                         2
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 4 of 18



             10.     In connection with the acts alleged in this complaint, Defendants, directly or
 1
 2   indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

 3   to, the mails, interstate telephone communications, and the facilities of the national securities
 4   markets.
 5
                                                  PARTIES
 6
             11.     Plaintiff, as set forth in the attached Certification, acquired Paysign securities at
 7
 8   artificially inflated prices during the Class Period and was damaged upon the revelation of the

 9   alleged corrective disclosures.
10           12.     Defendant Paysign is incorporated under the laws of Nevada, with principal
11
     executive offices located at 1700 W. Horizon Ridge Parkway, Suite 200, Henderson, Nevada
12
     89012. The Company’s securities trade in an efficient market on the Nasdaq Stock Market
13
     (“NASDAQ”) under the ticker symbol “PAYS.”
14
15           13.     Defendant Mark Newcomer (“Newcomer”) has served as Paysign’s Chief

16   Executive Officer at all relevant times.
17
             14.     Defendant Mark Attinger (“Attinger”) has served as Paysign’s Chief Financial
18
     Officer at all relevant times.
19
             15.     Defendants Newcomer and Attinger are sometimes referred to herein collectively
20
21   as the “Individual Defendants.”

22           16.     The Individual Defendants possessed the power and authority to control the
23
     contents of Paysign’s SEC filings, press releases, and other market communications. The
24
     Individual Defendants were provided with copies of Paysign’s SEC filings and press releases
25
     alleged herein to be misleading prior to or shortly after their issuance and had the ability and
26
27   opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

28
29
                                                       3
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 5 of 18



     with Paysign, and their access to material information available to them but not to the public, the
 1
 2   Individual Defendants knew that the adverse facts specified herein had not been disclosed to and

 3   were being concealed from the public, and that the positive representations being made were then
 4   materially false and misleading. The Individual Defendants are liable for the false statements and
 5
     omissions pleaded herein.
 6
            17.      Paysign and the Individual Defendants are collectively referred to herein as
 7
 8   “Defendants.”

 9                                  SUBSTANTIVE ALLEGATIONS
10                                              Background
11
            18.      Paysign provides prepaid card programs and processing services under the Paysign
12
     brand to corporations, government agencies, universities, and other organizations. The Company
13
     offers various services, including transaction processing, cardholder enrollment, value loading,
14
15   cardholder account management, reporting, and customer service through Paysign, a proprietary

16   card-processing platform. It also develops prepaid card products for healthcare reimbursement
17
     payments, pharmaceutical assistance, donor compensation, corporate and incentive rewards, and
18
     expense reimbursement cards; and payroll or general purpose reloadable cards, as well as gift or
19
     incentive cards. In addition, the Company offers Buy and Bill programs for patients to purchase
20
21   directly from physician's office or through an infusion center for physician administered

22   therapies; payment solution for source plasma collection centers; and Paysign Premier, a demand
23
     deposit account debit card, as well as customer service center and Paysign Communications Suite
24
     services. Its principal target markets for processing services comprise prepaid card issuers, retail
25
     and private-label issuers, small third-party processors, and small and mid-size financial
26
27   institutions in the United States and internationally.

28
29
                                                       4
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 6 of 18



            19.     Paysign’s customers include healthcare companies, major pharmaceutical
 1
 2   companies and source plasma providers, large multinationals, prestigious universities, and social

 3   media companies.
 4           Materially False and Misleading Statements Issued During the Class Period
 5
            20.     The Class Period begins on March 12, 2019, when, during pre-market hours,
 6
     Paysign filed an Annual Report on Form 10-K with the SEC, reporting the Company’s financial
 7
 8   and operating results for the quarter and year ended December 31, 2018 (the “2018 10-K”). The

 9   2018 10-K stated, in relevant part:
10          Our chief executive officer and chief financial officer evaluated the effectiveness
11          of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-
            15(e) under the Securities Exchange Act of 1934) as of December 31, 2018. Based
12          on that evaluation, our chief executive officer and chief financial officer
            concluded that, as of the evaluation date, such controls and procedures were
13          effective.
14
                                                   ***
15
            As of December 31, 2018 we conducted an evaluation, under the supervision and
16          with the participation of our chief executive officer (our principal executive
            officer), our chief operating officer and our chief financial officer (also our
17
            principal financial and accounting officer) of the effectiveness of our internal
18          control over financial reporting based on criteria established in Internal Control -
            Integrated Framework issued by the Committee of Sponsoring Organizations of
19          the Treadway Commission, or the COSO Framework. Management's assessment
            included an evaluation of the design of our internal control over financial reporting
20
            and testing of the operational effectiveness of those controls.
21
            A material weakness is defined within the Public Company Accounting Oversight
22          Board's Auditing Standard No. 5 as a deficiency, or a combination of deficiencies,
            in internal control over financial reporting, such that there is a reasonable
23
            possibility that a material misstatement of the company's annual or interim
24          financial statements will not be prevented or detected on a timely basis. Based
            upon this assessment, management concluded that our internal control over
25          financial reporting was effective as of December 31, 2018.
26   (Emphasis added.)
27
28
29
                                                     5
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 7 of 18



            21.     Appended to the 2018 10-K as exhibits were signed certifications pursuant to the
 1
 2   Sarbanes-Oxley Act of 2002 (“SOX”) by the Individual Defendants, attesting that “[t]he

 3   information contained in the [2018 10-K] fairly presents, in all material respects, the financial
 4   condition and results of operations of the Company.”
 5
            22.     On May 8, 2019, Paysign filed a Quarterly Report on Form 10-Q with the SEC,
 6
     reporting the Company’s financial and operating results for the quarter ended March 31, 2019
 7
 8   (the “1Q19 10-Q”). The 1Q19 10-Q stated, in relevant part:

 9          Our chief executive officer and chief financial officer are responsible for
            establishing and maintaining our disclosure controls and procedures. Disclosure
10          controls and procedures means controls and other procedures that are designed to
11          ensure that information we are required to disclose in the reports that we file or
            submit under the Securities Exchange Act of 1934 is recorded, processed,
12          summarized and reported within the time periods specified in the Securities and
            Exchange Commission’s rules and forms, and to ensure that information required
13          to be disclosed by us in those reports is accumulated and communicated to the our
            management, including our principal executive and principal financial officers, or
14
            persons performing similar functions, as appropriate to allow timely decisions
15          regarding required disclosure. Our chief executive officer and chief financial
            officer evaluated the effectiveness of our disclosure controls and procedures (as
16          defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of
            1934) as of March 31, 2019. Based on that evaluation, our chief executive officer
17
            and chief financial officer have concluded that, as of the evaluation date, such
18          controls and procedures were effective.

19   (Emphasis added.)
20
            23.     Appended to the 1Q19 10-Q as exhibits were signed certifications pursuant to
21
     SOX by the Individual Defendants, attesting that “[t]he information contained in the [1Q19 10-
22
     Q] fairly presents, in all material respects, the financial condition and results of operations of the
23
24   Company.”

25          24.     On August 7, 2019, Paysign filed a Quarterly Report on Form 10-Q with the SEC,
26   reporting the Company’s financial and operating results for the quarter ended June 30, 2019 (the
27
     “2Q19 10-Q”). The 2Q19 10-Q stated, in relevant part:
28
29
                                                       6
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 8 of 18



            Our chief executive officer and chief financial officer are responsible for
 1          establishing and maintaining our disclosure controls and procedures. Disclosure
 2          controls and procedures means controls and other procedures that are designed to
            ensure that information we are required to disclose in the reports that we file or
 3          submit under the Securities Exchange Act of 1934 is recorded, processed,
            summarized and reported within the time periods specified in the Securities and
 4          Exchange Commission’s rules and forms, and to ensure that information required
 5          to be disclosed by us in those reports is accumulated and communicated to the our
            management, including our principal executive and principal financial officers, or
 6          persons performing similar functions, as appropriate to allow timely decisions
            regarding required disclosure. Our chief executive officer and chief financial
 7          officer evaluated the effectiveness of our disclosure controls and procedures (as
 8          defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of
            1934) as of June 30, 2019. Based on that evaluation, our chief executive officer
 9          and chief financial officer have concluded that, as of the evaluation date, such
            controls and procedures were effective.
10
11   (Emphasis added.)

12          25.     Appended to the 2Q19 10-Q as exhibits were signed certifications pursuant to

13   SOX by the Individual Defendants, attesting that “[t]he information contained in the [2Q19 10-
14
     Q] fairly presents, in all material respects, the financial condition and results of operations of the
15
     Company.”
16
            26.     On November 6, 2019, Paysign filed a Quarterly Report on Form 10-Q with the
17
18   SEC, reporting the Company’s financial and operating results for the quarter ended September

19   30, 2019 (the “3Q19 10-Q”). The 3Q19 10-Q stated, in relevant part:
20
            Our chief executive officer and chief financial officer are responsible for
21          establishing and maintaining our disclosure controls and procedures. Disclosure
            controls and procedures means controls and other procedures that are designed to
22          ensure that information we are required to disclose in the reports that we file or
            submit under the Securities Exchange Act of 1934 is recorded, processed,
23
            summarized and reported within the time periods specified in the Securities and
24          Exchange Commission’s rules and forms, and to ensure that information required
            to be disclosed by us in those reports is accumulated and communicated to the our
25          management, including our principal executive and principal financial officers, or
            persons performing similar functions, as appropriate to allow timely decisions
26          regarding required disclosure. Our chief executive officer and chief financial
27          officer evaluated the effectiveness of our disclosure controls and procedures (as
            defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of
28
29
                                                       7
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 9 of 18



            1934) as of September 30, 2019. Based on that evaluation, our chief executive
 1          officer and chief financial officer have concluded that, as of the evaluation date,
 2          such controls and procedures were effective.

 3   (Emphasis added.)
 4          27.     Appended to the 3Q19 10-Q as exhibits were signed certifications pursuant to
 5
     SOX by the Individual Defendants, attesting that “[t]he information contained in the [3Q19 10-
 6
     Q] fairly presents, in all material respects, the financial condition and results of operations of the
 7
 8   Company.”

 9          28.     The statements referenced in ¶¶ 20-27 were materially false and misleading
10   because Defendants made false and/or misleading statements, as well as failed to disclose material
11
     adverse facts about the Company’s business, operational and compliance policies. Specifically,
12
     Defendants made false and/or misleading statements and/or failed to disclose that: (i) Paysign’s
13
     internal control over financial reporting was not effective; (ii) Paysign’s IT general controls were
14
15   not effective; and (iii) as a result, the Company’s public statements were materially false and

16   misleading at all relevant times.
17
                                         The Truth Begins to Emerge
18
            29.     On March 16, 2020, during pre-market hours, Paysign announced that it would be
19
     unable to file its annual financial report with the SEC in a timely fashion because of an ongoing
20
21   audit, advising investors that “management identified material weaknesses related to (i)

22   assessment of internal controls over financial reporting and (ii) [IT] general controls.”
23
            30.     On this news, Paysign’s stock price fell $0.93 per share, or 16.85%, to close at
24
     $4.59 per share on March 16, 2020.
25
            31.     As a result of Defendants’ wrongful acts and omissions, and the precipitous
26
27   decline in the market value of the Company’s securities, Plaintiff and other Class members have

28
29
                                                       8
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 10 of 18



     suffered significant losses and damages.
 1
 2                          PLAINTIFF’S CLASS ACTION ALLEGATIONS

 3           32.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
 4   Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or
 5
     otherwise acquired Paysign securities during the Class Period (the “Class”); and were damaged
 6
     upon the revelation of the alleged corrective disclosures. Excluded from the Class are Defendants
 7
 8   herein, the officers and directors of the Company, at all relevant times, members of their

 9   immediate families and their legal representatives, heirs, successors or assigns and any entity in
10   which Defendants have or had a controlling interest.
11
             33.     The members of the Class are so numerous that joinder of all members is
12
     impracticable. Throughout the Class Period, Paysign securities were actively traded on the
13
     NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and
14
15   can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds

16   or thousands of members in the proposed Class. Record owners and other members of the Class
17
     may be identified from records maintained by Paysign or its transfer agent and may be notified
18
     of the pendency of this action by mail, using the form of notice similar to that customarily used
19
     in securities class actions.
20
21           34.     Plaintiff’s claims are typical of the claims of the members of the Class as all

22   members of the Class are similarly affected by Defendants’ wrongful conduct in violation of
23
     federal law that is complained of herein.
24
             35.     Plaintiff will fairly and adequately protect the interests of the members of the Class
25
     and has retained counsel competent and experienced in class and securities litigation. Plaintiff
26
27   has no interests antagonistic to or in conflict with those of the Class.

28
29
                                                       9
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 11 of 18



               36.       Common questions of law and fact exist as to all members of the Class and
 1
 2   predominate over any questions solely affecting individual members of the Class. Among the

 3   questions of law and fact common to the Class are:
 4                       whether the federal securities laws were violated by Defendants’ acts as alleged
 5                        herein;

 6                       whether statements made by Defendants to the investing public during the Class
                          Period misrepresented material facts about the business, operations and
 7                        management of Paysign;
 8
                         whether the Individual Defendants caused Paysign to issue false and misleading
 9                        financial statements during the Class Period;
10
                         whether Defendants acted knowingly or recklessly in issuing false and
11                        misleading financial statements;

12                       whether the prices of Paysign securities during the Class Period were artificially
                          inflated because of the Defendants’ conduct complained of herein; and
13
14                       whether the members of the Class have sustained damages and, if so, what is the
                          proper measure of damages.
15
16             37.       A class action is superior to all other available methods for the fair and efficient

17   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

18   the damages suffered by individual Class members may be relatively small, the expense and
19
     burden of individual litigation make it impossible for members of the Class to individually redress
20
     the wrongs done to them. There will be no difficulty in the management of this action as a class
21
     action.
22
23             38.       Plaintiff will rely, in part, upon the presumption of reliance established by the

24   fraud-on-the-market doctrine in that:
25
                          Defendants made public misrepresentations or failed to disclose material facts
26                         during the Class Period;

27                        the omissions and misrepresentations were material;
28
29
                                                         10
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 12 of 18



                       Paysign securities are traded in an efficient market;
 1
 2                     the Company’s shares were liquid and traded with moderate to heavy volume
                        during the Class Period;
 3
                       the Company traded on the NASDAQ and was covered by multiple analysts;
 4
                       the misrepresentations and omissions alleged would tend to induce a reasonable
 5
                        investor to misjudge the value of the Company’s securities; and
 6
                       Plaintiff and members of the Class purchased, acquired and/or sold Paysign
 7                      securities between the time the Defendants failed to disclose or misrepresented
                        material facts and the time the true facts were disclosed, without knowledge of
 8                      the omitted or misrepresented facts.
 9
             39.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a
10
     presumption of reliance upon the integrity of the market.
11
12           40.       Alternatively, Plaintiff and the members of the Class are entitled to the

13   presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

14   of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material
15
     information in their Class Period statements in violation of a duty to disclose such information,
16
     as detailed above.
17
                                        FIRST CLAIM FOR RELIEF
18
19    (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                         Against All Defendants)
20
             41.       Plaintiff repeats and re-alleges each and every allegation contained above as if
21
22   fully set forth herein.

23           42.       This Count is asserted against Defendants and is based upon Section 10(b) of the
24
     Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
25
             43.       During the Class Period, Defendants engaged in a plan, scheme, conspiracy and
26
     course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,
27
28   practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other

29
                                                       11
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 13 of 18



     members of the Class; made various untrue statements of material facts and omitted to state
 1
 2   material facts necessary in order to make the statements made, in light of the circumstances under

 3   which they were made, not misleading; and employed devices, schemes and artifices to defraud
 4   in connection with the purchase and sale of securities. Such scheme was intended to, and,
 5
     throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and other
 6
     Class members, as alleged herein; (ii) artificially inflate and maintain the market price of Paysign
 7
 8   securities; and (iii) cause Plaintiff and other members of the Class to purchase or otherwise

 9   acquire Paysign securities and options at artificially inflated prices. In furtherance of this
10   unlawful scheme, plan and course of conduct, Defendants, and each of them, took the actions set
11
     forth herein.
12
            44.      Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the
13
     Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly
14
15   and annual reports, SEC filings, press releases and other statements and documents described

16   above, including statements made to securities analysts and the media that were designed to
17
     influence the market for Paysign securities. Such reports, filings, releases and statements were
18
     materially false and misleading in that they failed to disclose material adverse information and
19
     misrepresented the truth about Paysign’s finances and business prospects.
20
21          45.       By virtue of their positions at Paysign, Defendants had actual knowledge of the

22   materially false and misleading statements and material omissions alleged herein and intended
23
     thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants
24
     acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose
25
     such facts as would reveal the materially false and misleading nature of the statements made,
26
27   although such facts were readily available to Defendants. Said acts and omissions of Defendants

28
29
                                                     12
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 14 of 18



     were committed willfully or with reckless disregard for the truth. In addition, each Defendant
 1
 2   knew or recklessly disregarded that material facts were being misrepresented or omitted as

 3   described above.
 4           46.     Information showing that Defendants acted knowingly or with reckless disregard
 5
     for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers
 6
     and/or directors of Paysign, the Individual Defendants had knowledge of the details of Paysign’s
 7
 8   internal affairs.

 9           47.     The Individual Defendants are liable both directly and indirectly for the wrongs
10   complained of herein.      Because of their positions of control and authority, the Individual
11
     Defendants were able to and did, directly or indirectly, control the content of the statements of
12
     Paysign. As officers and/or directors of a publicly-held company, the Individual Defendants had
13
     a duty to disseminate timely, accurate, and truthful information with respect to Paysign’s
14
15   businesses, operations, future financial condition and future prospects. As a result of the

16   dissemination of the aforementioned false and misleading reports, releases and public statements,
17
     the market price of Paysign securities was artificially inflated throughout the Class Period. In
18
     ignorance of the adverse facts concerning Paysign’s business and financial condition which were
19
     concealed by Defendants, Plaintiff and the other members of the Class purchased or otherwise
20
21   acquired Paysign securities at artificially inflated prices and relied upon the price of the securities,

22   the integrity of the market for the securities and/or upon statements disseminated by Defendants,
23
     and were damaged thereby.
24
             48.     During the Class Period, Paysign securities were traded on an active and efficient
25
     market. Plaintiff and the other members of the Class, relying on the materially false and
26
27   misleading statements described herein, which the Defendants made, issued or caused to be

28
29
                                                       13
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 15 of 18



     disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares
 1
 2   of Paysign securities at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff

 3   and the other members of the Class known the truth, they would not have purchased or otherwise
 4   acquired said securities, or would not have purchased or otherwise acquired them at the inflated
 5
     prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class,
 6
     the true value of Paysign securities was substantially lower than the prices paid by Plaintiff and
 7
 8   the other members of the Class. The market price of Paysign securities declined sharply upon

 9   public disclosure of the facts alleged herein to the injury of Plaintiff and Class members.
10             49.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,
11
     directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5
12
     promulgated thereunder.
13
               50.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and
14
15   the other members of the Class suffered damages in connection with their respective purchases,

16   acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure
17
     that the Company had been disseminating misrepresented financial statements to the investing
18
     public.
19
                                    SECOND CLAIM FOR RELIEF
20
21      (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

22             51.   Plaintiff repeats and re-alleges each and every allegation contained in the
23
     foregoing paragraphs as if fully set forth herein.
24
               52.   During the Class Period, the Individual Defendants participated in the operation
25
     and management of Paysign, and conducted and participated, directly and indirectly, in the
26
27   conduct of Paysign’s business affairs. Because of their senior positions, they knew the adverse

28
29
                                                      14
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 16 of 18



     non-public information about Paysign’s misstatement of income and expenses and false financial
 1
 2   statements.

 3          53.     As officers and/or directors of a publicly owned company, the Individual
 4   Defendants had a duty to disseminate accurate and truthful information with respect to Paysign’s
 5
     financial condition and results of operations, and to correct promptly any public statements issued
 6
     by Paysign which had become materially false or misleading.
 7
 8          54.     Because of their positions of control and authority as senior officers, the Individual

 9   Defendants were able to, and did, control the contents of the various reports, press releases and
10   public filings which Paysign disseminated in the marketplace during the Class Period concerning
11
     Paysign’s results of operations.     Throughout the Class Period, the Individual Defendants
12
     exercised their power and authority to cause Paysign to engage in the wrongful acts complained
13
     of herein. The Individual Defendants therefore, were “controlling persons” of Paysign within the
14
15   meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful

16   conduct alleged which artificially inflated the market price of Paysign securities.
17
            55.     Each of the Individual Defendants, therefore, acted as a controlling person of
18
     Paysign. By reason of their senior management positions and/or being directors of Paysign, each
19
     of the Individual Defendants had the power to direct the actions of, and exercised the same to
20
21   cause, Paysign to engage in the unlawful acts and conduct complained of herein. Each of the

22   Individual Defendants exercised control over the general operations of Paysign and possessed the
23
     power to control the specific activities which comprise the primary violations about which
24
     Plaintiff and the other members of the Class complain.
25
            56.     By reason of the above conduct, the Individual Defendants are liable pursuant to
26
27   Section 20(a) of the Exchange Act for the violations committed by Paysign.

28
29
                                                     15
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 17 of 18



                                         PRAYER FOR RELIEF
 1
     WHEREFORE, Plaintiff demands judgment against Defendants as follows:
 2
 3          A.      Determining that the instant action may be maintained as a class action under Rule

 4   23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;
 5
            B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by
 6
     reason of the acts and transactions alleged herein;
 7
            C.      Awarding Plaintiff and the other members of the Class prejudgment and post-
 8
 9   judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

10          D.      Awarding such other and further relief as this Court may deem just and proper.
11
                                   DEMAND FOR TRIAL BY JURY
12
            Plaintiff hereby demands a trial by jury.
13
     Dated: March 25, 2020
14
15                                                         Respectfully submitted,

16
17                                                         MUEHLBAUER LAW OFFICE, LTD.

18                                                         /s/ Andrew R. Muehlbauer ____________
                                                           ANDREW R. MUEHLBAUER, ESQ.
19                                                         Nevada Bar No. 10161
20                                                         7915 West Sahara Avenue, Suite 104
                                                           Las Vegas, Nevada 89117
21                                                         Telephone: 702.330.4505
                                                           Facsimile: 702.825.0141
22                                                         Email: andrew@mlolegal.com
23
                                                           POMERANTZ LLP
24                                                         Jeremy A. Lieberman
                                                           (pro hac vice application forthcoming)
25                                                         J. Alexander Hood II
26                                                         (pro hac vice application forthcoming)
                                                           600 Third Avenue, 20th Floor
27                                                         New York, New York 10016
                                                           Telephone: (212) 661-1100
28
29
                                                     16
30
31
     Case 2:20-cv-00585-JAD-VCF Document 1 Filed 03/25/20 Page 18 of 18



                                               jalieberman@pomlaw.com
 1                                             ahood@pomlaw.com
 2
                                               POMERANTZ LLP
 3                                             Patrick V. Dahlstrom
                                               (pro hac vice application forthcoming)
 4                                             10 South La Salle Street, Suite 3505
 5                                             Chicago, Illinois 60603
                                               Telephone: (312) 377-1181
 6                                             Facsimile: (312) 377-1184
                                               pdahlstrom@pomlaw.com
 7
 8                                             HOLZER & HOLZER, LLC
                                               Corey D. Holzer
 9                                             (pro hac vice application forthcoming)
                                               1200 Ashwood Parkway, Suite 410
10                                             Atlanta, Georgia 30338
11                                             Telephone: (770) 392-0090
                                               Facsimile: (770) 392-0029
12                                             cholzer@holzerlaw.com

13                                             Attorneys for Plaintiff Lorna Chase
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
                                          17
30
31
